      Case 2:06-cr-00002-HB Document 189 Filed 11/19/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :             CRIMINAL ACTION
                                      :
       v.                             :
                                      :             NO. 06-02
DAVID HALL                            :


                                   ORDER

            AND NOW, this   19th      day of November 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the motion of defendant David Hall for reduction of

sentence under 18 U.S.C. § 3582(c)(1)(A) (Doc. # 182) is DENIED.



                                          BY THE COURT:


                                          /s/ Harvey Bartle III
                                          _____________________
                                                                      J.
